DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 11 November 2021. In view of this communication, claims 1-6 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1, upon which claim 4 is dependent, recites the that “the second metal layer … includes an interlayer connector whose upper surface is exposed in a position lower than the end face of the electrode from the upper surface of the sealing resin and that makes contact with the first metal layer.” Claim 4 states that “the second metal layer further includes an interconnect whose upper surface is exposed in a position lower than the end face of the electrode from the upper surface of the sealing resin.” The sole limitation of claim 4 fails to further limit the interlayer connector recited in claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamoto et al. (US 5,780,143, A), hereinafter referred to as Shimamoto et al.
Regarding claim 1, Shimamoto et al. teaches a circuit board comprising:
a first metal layer (Fig. 13, 113); 
a second metal layer (Fig. 11, 18) that is arranged on the first metal layer (Fig. 13, 19); and 
a sealing resin (Fig. 13, 106a) with which a space between the first metal layer (Fig. 13, 113) and the second metal layer (Fig. 11, 18) is filled, 
wherein the second metal layer (Fig. 11, 18) includes 
an electrode (Fig. 13, 128c) that protrudes from an upper surface of the sealing resin (Fig. 13, 106) and that has an end face on which an electronic part is mountable; and 
an interlayer connector (Fig. 13, 124b) whose upper surface is exposed in a position lower than the end face of the electrode (Fig. 13, 128c) from the upper surface of the sealing resin and that makes contact with the first metal layer (Fig. 13, 19). 


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (US 2012/0111607 A1), hereinafter referred to as Okabe et al.
Regarding claim 1, Okabe et al. teaches a circuit board comprising: (Fig. 1, paragraph 29: Fig. 1 shows a circuit board)
a first metal layer (B); (Fig. 1 (annotated): lower circuit 30 in layer B)
a second metal layer (A) that is arranged on the first metal layer (B); and (Fig. 1 (annotated): upper circuit 30 in layer A)


    PNG
    media_image1.png
    223
    414
    media_image1.png
    Greyscale

Okabe et al. Figure 1 (annotated)
a sealing resin (24) with which a space between the first metal layer (B) and the second metal layer (A) is filled, (Fig. 1, paragraph 29: insulating resin 24)
wherein the second metal layer (A) includes 
an electrode (32) that protrudes from an upper surface of the sealing resin (24) and that has an end face on which an electronic part is mountable; and (Fig. 1: upper exposed circuit layer 32)
an interlayer connector (36) whose upper surface is exposed in a position lower than the end face of the electrode (32) from the upper surface of the sealing resin and that makes contact with the first metal layer (B). (Fig. 1, paragraph 32: via 36 connects upper layer A with lower layer B; the upper surface of via 36 is exposed below the upper surface of resin 24)
Regarding claim 2, Okabe et al. teaches the circuit board according to claim 1, wherein the second metal layer (A) further includes an opening that penetrates the interlayer connector (36) to an upper surface of the first metal layer (B); (the opening of via 36 penetrates the second layer A to the circuit pattern 30 of upper surface of first metal layer B)
a plating layer that is formed on the upper surface of the interlayer connector (36), an inner surface of the opening, and the upper surface of the first metal layer (B) that is exposed in the opening. (Fig. 3E, paragraphs 67-68: via 36 is electroplated)
Regarding claim 4, Okabe et al. teaches the circuit board according to claim 1, wherein the second metal layer (A) further includes an interconnect (36) whose upper surface is exposed in a position lower than the end face of the electrode (32) from the upper surface of the sealing resin (24). (Fig. 1, paragraph 32: the upper surface of via 36 is below the surface of the electrode 32)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being obvious over Okabe et al and Kashara et al. (US 2017/0207148 A1), hereinafter referred to as Kashara et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 5, Okabe et al. teaches the circuit board according to claim 1 but does not teach that another electronic part is electrically connected to the second metal layer is arranged between the first metal layer and the second metal layer and the other electronic part is covered with the sealing resin.
Kashara et al. does teach that another electronic part is electrically connected to the second metal layer is arranged between the first metal layer and the second metal layer and the other electronic part is covered with the sealing resin. (Kasahara et al. paragraphs 102-107: an electronic component may be placed between two metal layers and sealed with resin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal an electronic component between the two metal layers of Okabe et al. as taught by Kashara et al. because doing so would increase the package density (components per unit volume) of the circuit board.
Regarding claim 6, Kashara et al. teaches an electronic device comprising: a circuit board; an electronic part that is mounted on the circuit board; and a first sealing resin that covers the electronic part.  (Kasahara et al. paragraphs 102-107: an electronic component may be placed between two metal layers and sealed with resin)
Kashara et al. does not teach the circuit board includes a first metal layer; a second metal layer that is arranged on the first metal layer; and a second sealing resin with which a space between the first metal layer and the second metal layer is filled, and the second metal layer includes an electrode that protrudes from an upper surface of the second sealing resin and that has an end face on which the electronic part is mountable; and an interlayer connector whose upper surface is exposed in a position lower than the end face of the electrode from the upper surface of the second sealing resin and that includes an interlayer connector that makes contact with the first metal layer. 
Okabe et al. does teach the circuit board includes a first metal layer (A); (Fig. 1, paragraph 29: circuit board has circuit layers 30 and 32; paragraph 32: via 36 enables connections between the two circuit layers; Fig. 1 (annotated): lower circuit layer A); a second metal layer (B) that is arranged on the first metal layer (A); and (Fig. 1 (annotated): upper circuit layer B); a sealing resin (24) with which a space between the first metal layer (A) and the second metal layer (B) is filled, (Fig. 1, paragraph 29: insulating resin 24) wherein the second metal layer (B) includes an electrode (32) that protrudes from an upper surface of the sealing resin (24) and that has an end face on which an electronic part is mountable; and (Fig. 1: upper exposed circuit layer 32) an interlayer connector (36) whose upper surface is exposed in a position lower than the end face of the electrode (32) from the upper surface of the sealing resin and that makes contact with the first metal layer (A). (Fig. 1, paragraph 32: via 36 connects upper layer A with lower layer B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the circuit layer of Kashara et al. as taught by Okabe et al. because the circuit board of Okabe et al. enables a higher density of circuitry without increasing the amount of insulator required to manufacture the circuit board (paragraph 8).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the circuit board of claim 2, wherein the first metal layer includes a concave that communicates with the opening and that sinks to a position lower than the upper surface of the first metal layer, and the plating layer is formed on the upper surface of the interlayer connector, the inner surface of the opening, and an inner wall surface of the concave.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagase (US 2008/0202803 A1)
Kobayashi (US 9,837,337 B2)
Kashara (US 2020/0365516 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847